Citation Nr: 1331722	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  13-01 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Robert C. Brown Jr., Attorney 



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran had active service from March 1969 to October 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2012, the Veteran requested a hearing before the Board.  However, in a written statement received by VA in September 2013, the Veteran indicated his desire to withdraw this hearing request.  Therefore, the Board finds there is no outstanding hearing request.

A review of the Veteran's virtual VA claims files show that they do not contain any relevant evidence that is not also contained in the Veteran's paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he was exposed to Agent Orange during his service in Korea near the demilitarized zone (DMZ).  The Veteran does not contend, and the record does not suggest, that he had any service in Vietnam.  The Veteran submitted two pages of his service personnel records that appear to show that he had service with the second battalion of the ninth infantry.  This is one of the units that have been identified by the Department of Defense as having service in areas along the DMZ in Korea where herbicides were used between April 1968 and July 1969.  However, because the Veteran's complete service personnel records have not been requested or obtained, the Board is unable to determine if he had service in Korea during the requisite time period such that exposure to herbicides can be conceded.  It is noted that the Veteran's active service did not begin until March 1969.  On remand, the RO should request and obtain the Veteran's complete service personnel records.

Additionally, the Veteran indicated during a June 2010 VA examination pertinent to a separate issue that he regularly received treatment at the VA Medical Center in Oklahoma City.  None of these records have been associated with either the paper or virtual claims file.  Therefore, such records should be requested and obtained on remand.

Finally, the Veteran indicated in a July 2011 written statement that he had treatment for his heart at Baptist Hospital in Oklahoma City, Oklahoma.  While the Veteran was provided with a duty-to-assist letter in December 2011, he was not specifically asked to provide a release so that VA could attempt to obtain these records.  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for private medical records from Baptist Hospital in Oklahoma City that are not yet associated with the claims file.

Regardless of the Veteran's response, the RO/AMC should secure all pertinent treatment records from the VA Medical Center in Oklahoma City, Oklahoma.

2.  The RO should request and associated with the claims file the Veteran's complete service personnel records.  All reasonable attempts should be made to obtain such records. 

If any records cannot be obtained after reasonable efforts have been made, the RO should document in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the failure to obtain the records and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above actions, the RO should conduct any other development as may be indicated a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


